Citation Nr: 0633567	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  05-03 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut which denied entitlement to a TDIU. 

The veteran testified before the undersigned Veterans Law 
Judge via video conference technology in March 2006.  A 
transcript of the hearing is of record.  At the conclusion of 
the hearing, the veteran submitted additional evidence 
accompanied by a waiver of RO review of such evidence.

The Board notes that the claim of service connection claim 
for left eye vision loss was previously denied by the RO in a 
May 1996 rating decision.  He did not perfect an appeal of 
the May 1996 decision, which became final.  In November 2004, 
RO received a claim for service connection for loss of vision 
in the left eye.  However, this issue has not yet been 
adjudicated and is referred back to the RO for the 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran claims that he is unable to secure or maintain 
gainful employment because of his service-connected right eye 
disability.   He claims that due to his loss of vision he is 
no longer employable as a commercial bus driver.  Further, he 
has only an eight grade education, and has no other skills.

The veteran's service-connected right eye disability is 
currently evaluated as 30 percent disabling.  As such, he 
does not meet the minimum percentage requirements for a TDIU 
under 38 C.F.R. § 4.16(a).  In a signed statement dated in 
August 2005, the veteran withdrew his appeal for an increased 
rating for his service-connected right eye disability.  
However, the veteran claims that he is entitled to an 
extraschedular TDIU.  If the veteran is unemployable by 
reason of his or her disabilities, occupational background, 
and other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b) (2006).

There may be outstanding private or VA treatment records for 
the veteran's service-connected right eye disability.  The RO 
should attempt to obtain any outstanding medical records that 
are potentially relevant to his claim. 

Finally, the Board notes that during his March 2006 hearing, 
the veteran stated that he received Social Security 
Administration (SSA) disability benefits.  In order to fairly 
decide his claim, VA has a duty to assist in gathering social 
security records when put on notice that the veteran is 
receiving social security benefits.  See Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992); Masors v. Derwinski, 2 
Vet.App. 180 (1992). 

Accordingly, the case is REMANDED for the following action:

1. The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the information 
or evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 
(2006).  

2. The RO should contact the veteran and 
request that he provide any pertinent 
evidence in his possession and any 
outstanding medical records pertaining to 
post-service private or VA treatment or 
evaluation of his right eye vision loss or 
the identifying information and any 
necessary authorization to enable VA to 
obtain such records on his behalf.  If the 
RO is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request that they submit the 
outstanding evidence.

3.  The RO should obtain a copy of the 
SSA's decision awarding the veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full. If any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

